The Honorable Ed Wilkinson State Representative P.O. Box 610 Greenwood, AR 72936-0610
Dear Representative Wilkinson:
I am writing in response to your request for my opinion on the following question:
  Can a person serve on the city council of a second class city and also be a volunteer fireman or reserve police officer?
RESPONSE
In my opinion, a city councilman of a second class city can serve as a volunteer fireman but not as a reserve police officer.
As discussed in the enclosed Op. Att'y Gen. 98-047, the Arkansas Code expressly sanctions service by a city councilman of a second class city as a volunteer fireman. However, as further discussed in my predecessor's opinion, the nature of one's position in the volunteer fire department may bear on the analysis. For instance, in Op. Att'y Gen. 95-178, which I have also enclosed, this office concluded that a fire chief did not qualify as a "volunteer fireman" within the scope of this statute. In the enclosed Op. Att'y Gen. 96-025, this office further concluded that a paid lieutenant likewise did not qualify as a "volunteer fireman." I fully agree with and adopt the analysis offered in both of these opinions.
With respect to the question of service as a reserve police officer, I am enclosing Op. Att'y Gen. 91-415, in which this office undertook a standard dual office-holding analysis and concluded that a city councilman was barred from serving as a city police officer. I fully concur with this analysis and feel that it applies equally to reserve police officers. The only thing I would add to my predecessor's opinion on this issue is that the legislature's failure to sanction such dual service, in contrast to its approval of dual service as a councilman and volunteer fireman, in itself suggests legislative disapprobation. The express designation of one thing in a statutory scheme may fairly be interpreted as the intentional exclusion of another. Chem-Ash, Inc. v.Arkansas Power  Light Co., 296 Ark. 83, 751 S.W.2d 353 (1988).
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP/JHD:cyh
Enclosures